UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	September 30, 2014 Item 1. Schedule of Investments: Putnam VT Global Equity Fund The fund's portfolio 9/30/14 (Unaudited) COMMON STOCKS (98.9%) (a) Shares Value Aerospace and defense (1.3%) General Dynamics Corp. 9,800 $1,245,482 Northrop Grumman Corp. 10,300 1,357,128 Airlines (1.2%) American Airlines Group, Inc. 35,700 1,266,636 Spirit Airlines, Inc. (NON) 18,700 1,292,918 Auto components (0.4%) Faurecia (France) 28,725 914,820 Banks (7.4%) Bank of America Corp. 89,800 1,531,090 Bank of Ireland (Ireland) (NON) 4,810,221 1,884,338 Credicorp, Ltd. (Peru) (S) 8,300 1,273,137 Grupo Financiero Banorte SAB de CV (Mexico) 174,500 1,117,512 ING Groep NV GDR (Netherlands) (NON) 134,623 1,914,849 Metro Bank PLC (acquired 1/15/14, cost $662,427) (Private) (United Kingdom) (F) (RES) (NON) 31,120 645,470 Natixis (France) 243,974 1,678,052 TSB Banking Group PLC (United Kingdom) (NON) (S) 201,454 903,584 UniCredit SpA (Italy) 256,794 2,010,957 Unione di Banche Italiane ScpA (Italy) 124,218 1,035,346 Zions Bancorp. 38,800 1,127,528 Beverages (0.6%) Britvic PLC (United Kingdom) 117,626 1,266,972 Biotechnology (2.9%) Celgene Corp. (NON) 24,300 2,303,154 Gilead Sciences, Inc. (NON) 19,700 2,097,065 Vertex Pharmaceuticals, Inc. (NON) 13,300 1,493,723 Building products (1.6%) Assa Abloy AB Class B (Sweden) 35,815 1,836,628 Fortune Brands Home & Security, Inc. 35,222 1,447,976 Capital markets (2.8%) Carlyle Group LP (The) 25,184 767,105 Charles Schwab Corp. (The) 57,000 1,675,230 E*Trade Financial Corp. (NON) 42,700 964,593 Morgan Stanley 65,900 2,278,163 Chemicals (4.6%) Air Products & Chemicals, Inc. 6,400 833,152 Akzo Nobel NV (Netherlands) 11,975 815,793 Axiall Corp. (S) 26,833 960,890 Huntsman Corp. 34,600 899,254 Monsanto Co. 20,200 2,272,702 Solvay SA (Belgium) 8,110 1,243,320 Tronox, Ltd. Class A 44,198 1,151,358 Wacker Chemie AG (Germany) 10,910 1,318,790 Commercial services and supplies (0.3%) Regus PLC (United Kingdom) 242,704 666,685 Communications equipment (0.6%) Alcatel-Lucent ADR (France) (NON) (S) 426,300 1,291,689 Construction and engineering (1.1%) Abengoa SA Class B (Spain) (S) 163,500 854,387 Mota-Engil SGPS SA (Portugal) 232,940 1,490,117 Construction materials (1.1%) Cemex SAB de CV ADR (Mexico) (S) 88,636 1,155,813 HeidelbergCement AG (Germany) 17,743 1,172,400 Consumer finance (0.7%) Credit Saison Co., Ltd. (Japan) 70,200 1,354,790 Containers and packaging (1.4%) MeadWestvaco Corp. 31,600 1,293,704 Sealed Air Corp. 46,900 1,635,872 Diversified financial services (3.0%) Challenger, Ltd. (Australia) 402,712 2,512,165 CME Group, Inc. 31,500 2,518,583 Eurazeo SA (France) 16,696 1,201,322 Diversified telecommunication services (0.9%) Koninklijke (Royal) KPN NV (Netherlands) (NON) 305,661 975,763 Telecom Italia SpA RSP (Italy) 903,396 800,649 Electronic equipment, instruments, and components (0.7%) Hitachi, Ltd. (Japan) 181,000 1,377,548 Energy equipment and services (1.3%) Aker Solutions ASA (Norway) 22,753 91,443 Aker Solutions ASA 144A (Norway) (NON) 58,304 580,794 Ezion Holdings, Ltd. (Singapore) 1,466,400 2,081,432 Food and staples retail (0.7%) Seven & I Holdings Co., Ltd. (Japan) 37,200 1,444,222 Health-care providers and services (2.5%) Capital Senior Living Corp. (NON) 48,802 1,036,066 Catamaran Corp. (NON) 28,100 1,184,415 China Pioneer Pharma Holdings, Ltd. (China) 614,000 484,462 LifePoint Hospitals, Inc. (NON) 18,300 1,266,177 Universal Health Services, Inc. Class B 10,500 1,097,250 Hotels, restaurants, and leisure (3.3%) Dalata Hotel Group PLC (Ireland) (NON) 212,002 811,295 Grand Korea Leisure Co., Ltd. (South Korea) 23,319 923,630 Hilton Worldwide Holdings, Inc. (NON) 39,141 964,043 NH Hotel Group SA (Spain) (NON) 164,101 801,820 Thomas Cook Group PLC (United Kingdom) (NON) 985,978 1,889,028 TUI Travel PLC (United Kingdom) 223,757 1,405,368 Household durables (4.6%) Coway Co., Ltd. (South Korea) 15,998 1,273,814 Haier Electronics Group Co., Ltd. (China) 319,000 834,036 Hovnanian Enterprises, Inc. Class A (NON) (S) 195,300 716,751 Panasonic Corp. (Japan) 129,900 1,546,473 PulteGroup, Inc. 71,000 1,253,860 Standard Pacific Corp. (NON) (S) 105,742 792,008 Taylor Morrison Home Corp. Class A (NON) 46,355 751,878 Techtronic Industries Co. (Hong Kong) 357,000 1,028,586 Whirlpool Corp. 7,900 1,150,635 Independent power and renewable electricity producers (0.9%) Abengoa Yield PLC (Spain) (NON) 24,351 866,409 NRG Energy, Inc. 32,500 990,600 Industrial conglomerates (1.3%) Toshiba Corp. (Japan) 581,000 2,694,500 Insurance (6.3%) Admiral Group PLC (United Kingdom) 55,437 1,149,266 American International Group, Inc. 49,967 2,699,217 Assured Guaranty, Ltd. 63,500 1,407,160 Genworth Financial, Inc. Class A (NON) 126,500 1,657,150 Hartford Financial Services Group, Inc. (The) 95,400 3,553,650 Prudential PLC (United Kingdom) 73,987 1,643,310 St James's Place PLC (United Kingdom) 73,925 869,266 Internet and catalog retail (1.9%) Amazon.com, Inc. (NON) 5,800 1,870,152 Bigfoot GmbH (acquired 8/2/13, cost $219,820) (Private) (Brazil) (F) (RES) (NON) 10 135,901 Groupon, Inc. (NON) (S) 205,700 1,374,076 Zalando SE (acquired 9/30/13, cost $358,721) (Private) (Germany) (F) (RES) (NON) 14,960 365,623 Zalando SE (Germany) (NON) 4,560 123,829 Internet software and services (5.4%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 31,167 2,769,188 Facebook, Inc. Class A (NON) 41,100 3,248,544 Google, Inc. Class C (NON) 6,598 3,809,421 Telecity Group PLC (United Kingdom) (S) 98,567 1,191,378 IT Services (2.0%) Computer Sciences Corp. 17,000 1,039,550 Visa, Inc. Class A 14,700 3,136,539 Leisure products (0.5%) Brunswick Corp. 24,500 1,032,430 Machinery (0.6%) Mota-Engil Africa (Rights) (Portugal) (F) (NON) 166,297 180,846 Pall Corp. 13,000 1,088,100 Media (4.0%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) (S) 116,767 1,776,055 Comcast Corp. Class A 40,900 2,199,602 DISH Network Corp. Class A (NON) 17,100 1,104,318 Global Mediacom Tbk PT (Indonesia) (NON) 5,589,100 890,365 Liberty Global PLC Ser. A (United Kingdom) (NON) (S) 29,400 1,250,676 Mediaset SpA (Italy) (NON) 239,996 918,178 Multi-utilities (0.6%) Veolia Environnement SA (France) 71,418 1,253,484 Multiline retail (0.3%) Mitra Adiperkasa Tbk PT (Indonesia) 1,434,200 647,482 Oil, gas, and consumable fuels (4.9%) BG Group PLC (United Kingdom) 95,375 1,754,397 Cabot Oil & Gas Corp. 24,700 807,443 Gaztransport Et Technigaz SA (France) 17,225 1,018,939 Genel Energy PLC (United Kingdom) (NON) 61,011 825,120 Kodiak Oil & Gas Corp. (NON) 115,400 1,565,978 Origin Energy, Ltd. (Australia) 47,028 614,249 Royal Dutch Shell PLC Class A (United Kingdom) 63,753 2,433,380 Suncor Energy, Inc. (Canada) 27,000 976,050 Paper and forest products (0.5%) Boise Cascade Co. (NON) 33,200 1,000,648 Personal products (0.9%) Asaleo Care, Ltd. (Australia) (NON) 527,899 881,058 Coty, Inc. Class A (S) 57,200 946,660 Pharmaceuticals (6.5%) Allergan, Inc. 6,200 1,104,778 Astellas Pharma, Inc. (Japan) 188,700 2,812,313 AstraZeneca PLC (United Kingdom) 37,138 2,660,721 Impax Laboratories, Inc. (NON) 46,100 1,093,031 Jazz Pharmaceuticals PLC (NON) 7,600 1,220,256 Novartis AG (Switzerland) 13,120 1,235,617 Sanofi (France) 11,272 1,271,653 Valeant Pharmaceuticals International, Inc. (NON) 14,800 1,941,760 Professional services (0.5%) Experian PLC (United Kingdom) 60,058 953,984 Real estate investment trusts (REITs) (1.7%) Altisource Residential Corp. 32,139 771,336 Gaming and Leisure Properties, Inc. (S) 32,416 1,001,654 Hibernia REIT PLC (Ireland) (NON) 1,241,862 1,804,182 Real estate management and development (1.7%) Forestar Group, Inc. (NON) (S) 51,061 904,801 Howard Hughes Corp. (The) (NON) 8,300 1,245,000 RE/MAX Holdings, Inc. Class A 45,150 1,342,310 Semiconductors and semiconductor equipment (3.4%) Applied Materials, Inc. 70,700 1,527,827 Inotera Memories, Inc. (Taiwan) (NON) 687,000 1,013,717 Lam Research Corp. 14,700 1,098,090 Micron Technology, Inc. (NON) 98,500 3,374,610 Software (1.8%) Activision Blizzard, Inc. 45,300 941,787 Electronic Arts, Inc. (NON) 26,130 930,489 Fidessa Group PLC (United Kingdom) 24,423 906,785 TiVo, Inc. (NON) 69,100 884,135 Specialty retail (2.5%) Home Depot, Inc. (The) 16,365 1,501,325 Industria de Diseno Textil (Inditex) SA (Spain) 46,385 1,277,843 Lowe's Cos., Inc. 28,700 1,518,804 Sears Hometown and Outlet Stores, Inc. (NON) (S) 21,600 334,800 Tile Shop Holdings, Inc. (NON) (S) 58,841 544,279 Technology hardware, storage, and peripherals (0.8%) Samsung Electronics Co., Ltd. (South Korea) 1,459 1,633,338 Thrifts and mortgage finance (0.8%) Radian Group, Inc. (S) 108,500 1,547,210 Tobacco (2.5%) Japan Tobacco, Inc. (Japan) 92,500 3,010,896 Philip Morris International, Inc. 25,700 2,143,380 Trading companies and distributors (0.6%) Mitsubishi Corp. (Japan) 62,700 1,285,087 Wireless telecommunication services (1.0%) SK Telecom Co., Ltd. (South Korea) 3,577 982,302 Vodafone Group PLC ADR (United Kingdom) 29,972 985,779 Total common stocks (cost $182,343,848) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Notes 1.000%, May 31, 2018 (i) $115,000 $113,680 0.875%, December 31, 2016 (i) 122,000 122,592 Total U.S. treasury obligations (cost $236,272) SHORT-TERM INVESTMENTS (10.4%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) Shares 18,705,646 $18,705,646 Putnam Short Term Investment Fund 0.06% (AFF) Shares 2,153,499 2,153,499 SSgA Prime Money Market Fund 0.01% (P) Shares 110,000 110,000 U.S. Treasury Bills with an effective yield of 0.04%, January 8, 2015 (SEGSF) $10,000 10,000 U.S. Treasury Bills with an effective yield of 0.01%, January 22, 2015 (SEGSF) 110,000 109,994 U.S. Treasury Bills with an effective yield less than 0.01%, December 18, 2014 (SEGSF) 120,000 119,995 U.S. Treasury Bills with effective yields ranging from 0.02% to 0.03%, December 4, 2014 (SEGSF) 110,000 109,997 U.S. Treasury Bills with effective yields ranging from 0.02% to 0.10%, October 16, 2014 (SEGSF) 120,000 119,999 Total short-term investments (cost $21,439,132) TOTAL INVESTMENTS Total investments (cost $204,019,252) (b) FORWARD CURRENCY CONTRACTS at 9/30/14 (aggregate face value $74,113,616) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC British Pound Sell 12/17/14 $1,624,609 $1,654,620 $30,011 Hong Kong Dollar Buy 11/19/14 1,268,014 1,270,777 (2,763) Japanese Yen Sell 11/19/14 1,290,724 1,378,220 87,496 Singapore Dollar Sell 11/19/14 560,306 572,949 12,643 Swedish Krona Buy 12/17/14 824,455 848,008 (23,553) Swiss Franc Buy 12/17/14 3,075,582 3,195,944 (120,362) Citibank, N.A. Australian Dollar Buy 10/15/14 2,046,378 2,201,162 (154,784) Danish Krone Buy 12/17/14 1,243,891 1,294,459 (50,568) Japanese Yen Buy 11/19/14 3,280,594 3,287,745 (7,151) Credit Suisse International British Pound Sell 12/17/14 2,271,180 2,312,792 41,612 Canadian Dollar Buy 10/15/14 335,528 351,921 (16,393) Canadian Dollar Sell 10/15/14 335,528 338,853 3,325 Norwegian Krone Buy 12/17/14 2,225,715 2,304,445 (78,730) Swiss Franc Buy 12/17/14 1,636,167 1,700,012 (63,845) Deutsche Bank AG Australian Dollar Sell 10/15/14 2,781,776 2,994,732 212,956 British Pound Buy 12/17/14 1,144,581 1,156,989 (12,408) Euro Buy 12/17/14 1,018,824 1,085,265 (66,441) Goldman Sachs International Japanese Yen Buy 11/19/14 768,666 820,852 (52,186) HSBC Bank USA, National Association Australian Dollar Sell 10/15/14 2,965,385 3,181,206 215,821 British Pound Buy 12/17/14 2,088,597 2,127,506 (38,909) Canadian Dollar Buy 10/15/14 406,846 442,922 (36,076) Euro Sell 12/17/14 4,733,954 4,918,161 184,207 JPMorgan Chase Bank N.A. Australian Dollar Buy 10/15/14 4,854,746 5,225,442 (370,696) Canadian Dollar Buy 10/15/14 1,592,933 1,629,788 (36,855) Canadian Dollar Sell 10/15/14 1,592,933 1,616,490 23,557 Euro Sell 12/17/14 1,294,824 1,346,657 51,833 Norwegian Krone Sell 12/17/14 2,283,756 2,364,573 80,817 Singapore Dollar Sell 11/19/14 191,498 195,784 4,286 Swedish Krona Buy 12/17/14 96,417 114,277 (17,860) Swiss Franc Sell 12/17/14 2,029,249 2,108,640 79,391 State Street Bank and Trust Co. Australian Dollar Buy 10/15/14 573,220 616,998 (43,778) Canadian Dollar Buy 10/15/14 1,517,865 1,591,975 (74,110) Euro Sell 12/17/14 2,222,911 2,334,468 111,557 Israeli Shekel Buy 10/15/14 575,525 618,471 (42,946) Japanese Yen Buy 11/19/14 905,155 976,070 (70,915) UBS AG British Pound Sell 12/17/14 2,258,057 2,299,412 41,355 Swiss Franc Buy 12/17/14 3,338,161 3,469,173 (131,012) WestPac Banking Corp. British Pound Sell 12/17/14 3,209,524 3,268,062 58,538 Canadian Dollar Buy 10/15/14 1,294,626 1,357,633 (63,007) Euro Sell 12/17/14 1,208,888 1,256,446 47,558 Japanese Yen Sell 11/19/14 2,138,734 2,283,717 144,983 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank N.A. baskets 8,322 $— 7/16/15 (3 month USD-LIBOR-BBA plus 30 bp) A basket (JPCMPTMD) of common stocks $(1,137) Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank bp Basis Points GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank OTC Over-the-counter Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through September 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $205,308,255. (b) The aggregate identified cost on a tax basis is $204,613,444, resulting in gross unrealized appreciation and depreciation of $30,018,070 and $9,854,358, respectively, or net unrealized appreciation of $20,163,712. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,146,994, or 0.6% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $920,299 $39,281,990 $38,048,790 $654 $2,153,499 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $18,705,646, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $17,811,348. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $807,260 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 51.9% United Kingdom 11.4 Japan 7.5 France 4.2 Spain 2.7 South Korea 2.3 Italy 2.3 Ireland 2.2 China 2.0 Australia 1.9 Netherlands 1.8 Germany 1.5 Mexico 1.1 Singapore 1.0 Sweden 0.9 Portugal 0.8 Indonesia 0.8 Peru 0.6 Belgium 0.6 Switzerland 0.6 Hong Kong 0.5 Taiwan 0.5 Canada 0.5 Norway 0.3 Brazil 0.1 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to a basket of securities. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $791,761 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $469,989 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $18,359,637 $17,062,622 $501,524 Consumer staples 3,090,040 6,603,148 — Energy 3,930,265 8,818,960 — Financials 29,382,429 19,961,427 645,470 Health care 15,837,675 8,464,766 — Industrials 7,698,240 9,781,388 180,846 Information technology 24,051,869 6,122,766 — Materials 11,203,393 4,550,303 — Telecommunication services 985,779 2,758,714 — Utilities 1,857,009 1,253,484 — Total common stocks U.S. treasury obligations — 236,272 — Short-term investments 2,263,499 19,175,631 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(143,402) $— Total return swap contracts — (1,137) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$1,431,946	$1,575,348 Equity contracts	—	1,137 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$84,500,000 OTC total return swap contracts (notional)$260,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Total return swap contracts*# $– $– $– $– $– $– $– $– $– $– $– Forward currency contracts# 130,150 – 44,937 212,956 400,028 239,884 111,557 41,355 251,079 1,431,946 Total Assets $130,150 $– $44,937 $212,956 $– $400,028 $239,884 $111,557 $41,355 $251,079 $1,431,946 Liabilities: OTC Total return swap contracts*# $– $– $– $– $– $– $1,137 $– $– $– $1,137 Forward currency contracts# 146,678 212,503 158,968 78,849 52,186 74,985 425,411 231,749 131,012 63,007 1,575,348 Total Liabilities $146,678 $212,503 $158,968 $78,849 $52,186 $74,985 $426,548 $231,749 $131,012 $63,007 $1,576,485 Total Financial and Derivative Net Assets $(16,528) $(212,503) $(114,031) $134,107 $(52,186) $325,043 $(186,664) $(120,192) $(89,657) $188,072 $(144,539) Total collateral received (pledged)##† $(10,000) $(120,000) $(110,000) $110,000 $– $236,272 $(186,664) $– $– $– Net amount $(6,528) $(92,503) $(4,031) $24,107 $(52,186) $88,771 $– $(120,192) $(89,657) $188,072 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2014
